Dismissed and Memorandum Opinion filed June 18, 2009







Dismissed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00465-CV
____________
 
TOM PEDEN AND PAULA PEDEN, Appellants
 
V.
 
STEPHEN B. POHL, Appellee
 

 
On Appeal from the
149th District Court
Brazoria County,
Texas
Trial Court Cause
No. 40976
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 13, 2009.  On June 8, 2009, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.